Citation Nr: 1751342	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement for a compensatory rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of compensatory disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran testified before the Board on November 15, 2016 and prior to the promulgation of a decision in the appeal that he desired to withdraw the issue of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's through his authorized representative has withdrawn the claim for entitlement to service connection for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim, and the appeal is dismissed.


ORDER

The claim for entitlement to service connection for tinnitus is dismissed.


REMAND

The Veteran contends that he is entitled to a compensable disability rating for bilateral hearing loss.  He testified that his bilateral hearing loss had worsened since his last audiological VA examination.  As such, a new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2013 to the present. 

2.  Provide the Veteran with a VA audiological examination to determine the severity of his bilateral hearing loss.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


